Terminal Disclaimer
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,639,046 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 12/14/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 12, 16 and 20, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a filter assembly comprising: a housing allowing direct visualization of an internal volume of the housing, and a compressor extendable through the internal volume of the housing for compressing the collected tissue, as recited in claims 1, 12 and 16; or the feature of a filter removeably disposed within the shaft between the handpiece and the cutting end for collecting tissue on a surface of the filter, as recited in claim 20, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2008/0234715 to Pesce et al. which discloses a tissue collection assembly (Figs. 10-13) comprising: a resection system comprising: a handpiece (handpiece 90) having a proximal end, a distal end, and a passageway therethrough; a cannulated shaft (shaft 102) attached to the handpiece in fluid communication with the passageway, a distal end of the shaft comprising a cutting end (tissue harvesting tip 106); and a filter assembly (tissue collection device 128 and see Fig. 23A) removeably attached to the handpiece in fluid communication with the cannulated shaft (paragraph 83), the fitter assembly comprising: a housing (container 130) allowing direct visualization of an internal volume of the housing (container 130 is transparent, paragraph 99); a filter (filter 1616} removeably disposed within the internal volume of the housing for collecting tissue on a surface of the filter (paragraph 100 and Fig. 23A), but Pesce et al. does not teach the features discussed above as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783